Citation Nr: 1118301	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-28 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1  Entitlement to a rating in excess of 50 percent for schizophrenic disorder, undifferentiated type.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin denied a rating in excess of 50 percent for service-connected schizophrenic disorder, undifferentiated type and entitlement to a TDIU. 

The Board notes that the Veteran requested a Central Office hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence, dated in September 2009.  Furthermore, in correspondence dated in June 2010 the Veteran indicated that he was again incarcerated and would not be able to attend a hearing.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2010).

The issue of entitlement to service connection for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected schizophrenic disorder, undifferentiated type is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms no worse than flattened affect, impaired judgment, and disturbances of motivation and mood.

2.  The Veteran's only service-connected disability is schizophrenic disorder, undifferentiated type (50%).  

3.  The Veteran's service-connected disability does not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for schizophrenic disorder, undifferentiated type have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9204 (2010).

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, pre-decisional notice letters dated in January 2008 and February 2008 complied with VA's duty to notify the Veteran with respect to the issues of a rating in excess of 50 percent for schizophrenic disorder, undifferentiated type and entitlement to a TDIU, respectively.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, other correspondence dated in December 2008 informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  This notice was followed by a readjudication of the claim in a June 2009 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006)

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  In this regard, the Board observes that the evidence indicates that the Veteran was released from prison on parole in December 2008, and, at least as of June 2010, was again incarcerated.  The Veteran has not indicated receiving treatment after his release from prison, nor has he indicated that he has been receiving treatment since he has been incarcerated again.  

A pertinent VA opinion with respect to the issues on appeal was obtained January 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, a staged rating is not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

      A.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 50 percent for the service-connected schizophrenic disorder, undifferentiated type due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and prison treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with schizophrenic disorder, undifferentiated type.  This service-connected disability is rated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9204, which evaluates impairment from schizophrenic disorder, undifferentiated type.  

Specifically, pursuant to DC 9204, a 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9204 (2010).  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting ) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

According to psychiatric treatment records during the Veteran's incarceration dated from May 2007 to January 2008, he did not show symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  A record dated in May 2007 shows that the Veteran's GAF score was 50.  Although he had been admitted for grandiosity, paranoia, and being delusional, since his admission he had maintained daily functioning with no reported issues.  His mental health was reported to be stable.  In November 2007, his GAF score was again reported to be 50; his mental health continued to be stable; and he did not pose a threat to himself or others.  A December 2007 record shows that the Veteran continued to present as stable and did not present a threat to himself or others.  Impaired impulse control was shown in January 2008; the Veteran reportedly had occasional impatience.  The Veteran was also shown to have a flattened affect in January 2008.  

The Board observes that, with regards to these treatment records, the evidence indicates that the Veteran was transferred to a specific prison division to seek intensive treatment for his psychiatric problems in October 2006.  However, the relevant focus for adjudicating an increased rating claim is consideration of the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. 505.  Therefore, as the Veteran's claim was received in December 2007, the Board has only discussed the records dated after December 2006.  

The Veteran was afforded a VA examination in January 2008.  He denied sleep impairments except for occasional dreams of family members that he missed.  He only had one brother alive and he had not heard from him in several years.  The Veteran reported having seven children, but that only one daughter kept in touch over the years; however, he had not received word from her in four years, although he continued to write to her.  He felt a "slow motion moodiness" being away from his children, unhappy that they could not be together as a family.  Examination revealed that the Veteran was cooperative.  Speech was normally paced, and at an adequate volume and clarity; thought patterns were coherent, logical and fluent; no signs of cognitive impairment were shown; and affect was full and appropriate to content of thought.  The Veteran denied psychotic symptoms as well as strange and peculiar thoughts.  He did not express delusional ideas or grandiose thoughts.  He did not have trouble concentrating as long as he took his medication.  The Veteran reported being proud of his membership with the Free Masons.  He reported good short and long term recall.  He denied episodes of depression and suicidal thoughts.  The examiner summarized that the Veteran was in an excellent state of remission, one that had been sustained for well over a year.  His GAF score was 55.  

Additional treatment records during the Veteran's incarceration dated from March 2008 to December 2008 again fail to show symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.  A record dated in October 2008 revealed impaired impulse control; the Veteran had received a conduct report for threats made to the staff in September 2008.  The October 2008 record also showed an inability to establish and maintain effective relationships.  The Veteran had no insight into how his mental health issues affected his perception of others.  He became quite hostile to staff's attempt to intervene.  It did not appear that the more unstructured environment of the general population at medium security could meet the Veteran's needs at that time.  A record dated in November 2008 indicated that the Veteran did not exhibit impairments in mood.  His GAF score at that time was 50.  

Accordingly, based on a review of the evidence, the Board finds that a rating in excess of 50 percent for the Veteran's service-connected schizophrenic disorder, undifferentiated type is not warranted at any time during the pendency of this appeal.  The evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is required for the next higher rating of 70 percent.  Rather, the pertinent medical evidence of record shows that the Veteran's schizophrenic disorder, undifferentiated type causes occupational and social impairment, with reduced reliability and productivity due to such symptoms as a flattened affect, impaired judgment, and disturbances of motivation and mood.  

The Board acknowledges that, in considering the Veteran's incarceration during this appeal, the extent to which the Veteran has occupational and social impairment has been difficult to show.  However, considering the symptoms noted by the VA examiner and as shown in the prison treatment records, the Veteran's occupation and social impairment can best be characterized as occupational and social impairment, with reduced reliability and productivity.  With regards to social impairment, although no relationships were shown, the Veteran did report being proud of his membership with the Free Masons.  

The Board acknowledges the Veteran's contention that his schizophrenic disorder, undifferentiated type has worsened and that he is entitled to a rating in excess of 50 percent.  However, the Veteran's contentions do not indicate that his symptomatology equates to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  None of the pertinent medical records pertaining to the Veteran's mental health treatment show that he meets the criteria for a rating in excess of 50 percent.  

The Board notes that the reported GAF scores of 50 and 55 are indicative of some serious symptoms, which is consistent with a 50 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent and severity of the Veteran's actual schizophrenic disorder, undifferentiated type symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as a flattened affect, impaired judgment, and disturbances of motivation and mood; i.e. the level of impairment contemplated in the currently assigned 50 percent rating for psychiatric disabilities.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's schizophrenic disorder, undifferentiated type warrants a rating in excess of 50 percent.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 70 percent for this service-connected disability.  This claim must be denied.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321.  The current evidence of record does not demonstrate that schizophrenic disorder, undifferentiated type has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the Veteran's schizophrenic disorder, undifferentiated type has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

	B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, the Veteran is only service connected for schizophrenic disorder, undifferentiated type, evaluated as 50 percent disabling.  As such, he does not meet the criteria for consideration for entitlement to TDIU on a schedular basis because the rating does not satisfy the percentage requirements of 38 C.F.R. § 4.16a.  

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Regarding his employment background, in his application for TDIU, the Veteran did not report any employment.  A newspaper article in May 1987 shows that the Veteran was sentenced to life in prison plus ten years after fatally showing a man.  As noted above, he was released on parole in 2008.  Thus, the evidence shows that at least from 1987 to 2008, the Veteran was not employed due to his incarceration.  Furthermore, because the Veteran reported being incarcerated again in June 2010, and has not indicated that he has been released, presumably, he is currently unemployed again due to his incarceration.  Regarding his educational background, in his application for TDIU, the Veteran reported having a high school education.  However, he reported to the January 2008 examiner that he had completed one and a half years of college.  

The January 2008 examiner indicated that the Veteran was understandably pessimistic about getting a good job when he was out of prison because a man his age who was a schizophrenic felon incarcerated for 20 years, even on medication, was not likely to be coveted by prospective employers.

Here, based on a review of the evidence, the Board finds that entitlement to a TDIU is not warranted.  The evidence does not show that the Veteran's only service-connected disability-schizophrenic disorder, undifferentiated type-alone prevents him from working.  Rather, during part of the pendency of this appeal, the Veteran was incarcerated for murder and was thus unable to gain substantial employment.  The Veteran has not submitted any evidence to indicate that his service connected disability renders him incapable of performing the physical and mental acts required by employment.  The Board is sympathetic to the Veteran in that his felony status could make it difficult for him to find and maintain employment.  However, the fact remains that the evidence does not show that the Veteran is precluded from employment solely as the result of his service-connected disability, employment and educational background.  Notwithstanding the Veteran's contentions, the evidence of record does not indicate that he is able to secure and follow a substantially gainful occupation due to his disability.  After the Veteran was released from incarceration in December 2008, he did not provide any information regarding any attempts at gaining employment, nor did he provide evidence showing that he was unable to gain employment due to his service-connected disability.

Although the Veteran's service-connected disability may cause interference to some extent with his employability, such interference is contemplated in the 50 percent rating currently assigned, and the evidence of record does not demonstrate that his service-connected disability results in unemployability.  The VA examination and treatment records do not reflect that his service-connected disability results in his inability to work.  

Accordingly, the Board finds, based on this evidentiary posture, that the preponderance of the evidence is against the Veteran's TDIU claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to a rating in excess of 50 percent for schizophrenic disorder, undifferentiated type, is denied.

Entitlement to a TDIU is denied.



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


